DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application Nos. 16/197842 filed on 2 April 2019, and 14/391610 filed on 9 October 2014.

Information Disclosure Statement
Information disclosure statements filed 13 September 2021 and 13 September 2021 have been fully considered.

Claim Objections
Claim 1 is objected to because of the following informalities: claim 1 recites the limitation, “an light emitting layer.”  This appears to contain a typographical error and may be corrected as, “a[[n]] light emitting layer.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, 4, 5, and 8-10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Park et al. (“Energy Transfer from Exciplexes to Dopants and Its Effect on Efficiency of Organic Light-Emitting Diodes,” hereinafter Park) of record.
With respect to claim 1, Park teaches an organic light-emitting diode (OLED) as claimed, comprising:
an anode (ITO) (p. 124519-1, col. 2, ln. 25 – p. 124519-2, col. 1, ln. 15);
a cathode (Al) (p. 124519-1, col. 2, ln. 25 – p. 124519-2, col. 1, ln. 15); and
an light emitting layer (CBP and B3PYMPM) which is disposed between the anode (ITO) and the cathode (Al) (p. 124519-1, col. 2, ln. 25 – p. 124519-2, col. 1, ln. 15),
wherein the light emitting layer (CBP and B3PYMPM) comprises,
a hole-transporting host (CBP) and an electron-transporting host (B3PYMPM) which form an exciplex together (CBP:B3PYMPM) (p. 124519-1, col. 2, ln. 25 – p. 124519-2, col. 1, ln. 15); and
a phosphorescent dopant (Ir(ppy)3) having a triplet energy which is lower than the triplet energy of the hole-transporting host (CBP), the triplet energy of the electron-transporting host (B3PYMPM), and the triplet energy of the exciplex (CBP:B3PYMPM) (p. 124519-1, col. 2, ln. 25 – p. 124519-2, col. 1, ln. 15),
wherein λmax of photoluminescence of the exciplex (CBP:B3PYMPM) is about 450 nm or less (p. 124519-1, col. 2, ln. 25 – p. 124519-2, col. 1, ln. 15).
It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 15 USQP2d 1655, 1658 (Fed. Cir. 1990).

With respect to claim 2, Park teaches wherein the hole-transporting host (CBP) and the electron-transporting host (B3PYMPM) satisfy the following relational expressions 1 and 2: (1) Lowest unoccupied molecular orbital (LUMO) energy of the hole-transporting host is greater than LUMO energy of the electron-transporting host by more than 0.2 eV and (2) Highest occupied molecular orbital (HOMO) energy of the hole-transporting host is greater than HOMO energy of the electron-transporting host by more than 0.2 eV (p. 124519-1, col. 2, ln. 25 – p. 124519-2, col. 1, ln. 15).
It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 15 USQP2d 1655, 1658 (Fed. Cir. 1990).
With respect to claim 4, Park teaches wherein the energy difference between a singlet energy and a triplet energy of the exciplex (CBP:B3PYMPM) is less than 0.3 eV (p. 124519-1, col. 2, ln. 25 – p. 124519-2, col. 1, ln. 15).
It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 15 USQP2d 1655, 1658 (Fed. Cir. 1990).
With respect to claim 5, Park teaches further comprising a hole transport layer (TAPC) between the anode (ITO) and the light emitting layer (CBP:B3PYMPM), and an electron transport layer (B3PYMPM:Rb2CO3) between the light emitting layer and the cathode (Al) (p. 124519-1, col. 2, ln. 25 – p. 124519-2, col. 1, ln. 15).
With respect to claim 8, Park teaches wherein the hole-transporting host and the electron-transporting host are mixed in a combination selected from TCTA:3TPYMB, TCTA:BmPyPB, and CBP:B3PYMPM (CBP:B3PYMPM) (p. 124519-1, col. 2, ln. 25 – p. 124519-2, col. 1, ln. 15).

With respect to claim 9, Park teaches a lighting device comprising the OLED according to claim 1 as claimed (p. 124519-1, col. 2, ln. 25 – p. 124519-2, col. 1, ln. 15).

With respect to claim 10, Park teaches a display apparatus comprising the OLED according to claim 1 as claimed (p. 124519-1, col. 2, ln. 25 – p. 124519-2, col. 1, ln. 15).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park as applied to claim 1 above, and further in view of Boerner et al. (US Patent 5,955,836, hereinafter Boerner ‘836) of record.
With respect to claim 3, Park teaches the device as described in claim 1 above with the exception of the additional limitation wherein the hole-transporting host and the electron-transporting host are mixed together in a single layer.
However, Boerner ‘836 teaches mixing a hole-transporting host and an electron transporting host to form a light-emitting exciplex to achieve a simple layer structure for an organic electroluminescent component, which is characterized by improved operational properties, in particular a low operating voltage and a high luminance at low voltage (col. 1, ln. 59 – col. 2, ln. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the hole-transporting host and the electron-transporting host of Park mixed together in a single layer as taught by Boerner ‘836 to achieve a simple layer structure for an organic electroluminescent component, which is characterized by improved operational properties, in particular a low operating voltage and a high luminance at low voltage.

With respect to claim 7, Park teaches the device as described in claim 1 above with the exception of the additional limitation wherein the hole-transporting host, the electron-transporting host, and the phosphorescent dopant are mixed at a molar ratio in the range of 100:(30 to 300):(1 to 100).
However, Boerner ‘836 teaches mixing a hole-transporting host and an electron-transporting host to form a light-emitting exciplex to achieve a simple layer structure for an organic electroluminescent component, which is characterized by improved operational properties, in particular a low operating voltage and a high luminance at low voltage (col. 1, ln. 59 – col. 2, ln. 3).  Park teaches mixing in a phosphorescent dopant (e.g. Ir(ppy)3) to an emission layer to affect the spectra or emission of illuminated light as described above.
Further, it would have been obvious to one of ordinary skill in the art to optimize the molar ratio and arrive at the claimed limitation because the molar ratio is a result effective variable.  Varying the molar ratio affects the illuminative properties of the organic light-emitting diode.  Because the general conditions are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the hole-transporting host, the electron-transporting host, and the phosphorescent dopant of Park mixed as taught by Boerner ‘836 and Park to achieve a simple layer structure for an organic electroluminescent component, which is characterized by improved operational properties, in particular a low operating voltage and a high luminance at low voltage; and to form the mix of Park and Boerner ‘836 at a molar ratio in the range of 100:(30 to 300):(1 to 100) to affect the illuminative properties of the organic light-emitting diode.
Further, the specification contains no disclosure of either the critical nature of the claimed molar ratio or any unexpected results arising therefrom.  Where patentability is said to be based upon a particular chosen distance or upon another variable recited in the claim, Applicant must show that the chosen variable is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park as applied to claim 5 above, and further in view of Kim et al. (US Patent Application Publication 2008/0074038, hereinafter Kim ‘038) of record.
With respect to claim 6, Park teaches the device as described in claim 5 above with the exception of the additional limitation wherein the hole transport layer comprises a hole-transporting material that is the same as the hole-transporting host, and the electron transport layer comprises an electron-transporting material that is the same as the electron-transporting host.
However, Kim ‘038 teaches a hole transporting host and a hole transporting layer; and an electron transporting host and an electron transporting layer preferably including a same material ([0020, 0023]).  This simplifies the device by reducing the number of materials required.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the hole transport layer and the electron transport layer of Park comprising a hole-transporting material that is the same as the hole-transporting host, and comprising an electron-transporting material that is the same as the electron-transporting host respectively as taught by Kim ‘038 to simplify the device by reducing the number of materials required, and as a matter of selecting a known material combination on the basis of their suitability for the for intended use as a hole-transporting material and a hole-transporting host.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        



/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826